
	
		II
		112th CONGRESS
		1st Session
		S. 575
		IN THE SENATE OF THE UNITED STATES
		
			March 15, 2011
			Mr. Tester (for himself,
			 Mr. Corker, Mr.
			 Carper, Mr. Roberts,
			 Mr. Coons, Mr.
			 Lee, Mr. Nelson of Nebraska,
			 Mr. Kyl, Mr.
			 Toomey, Mr. Thune, and
			 Mr. Coburn) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To study the market and appropriate regulatory structure
		  for electronic debit card transactions, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Debit Interchange Fee Study Act of
			 2011.
		2.FindingsCongress finds that—
			(1)in response to
			 the proposed debit interchange rule of the Board of Governors of the Federal
			 Reserve System mandated by section 1075 of the Dodd-Frank Wall Street Reform
			 and Consumer Protection Act, the Chairman of Board, the Comptroller of the
			 Currency, the Chairperson of the Federal Deposit Insurance Corporation, and the
			 Chairman of the National Credit Union Administration Board have publicly raised
			 concerns about the impact of the proposed rule;
			(2)while testifying
			 before the Committee on Banking, Housing, and Urban Affairs of the Senate on
			 February 17, 2011, the Chairman of the Board stated in response to questions
			 about the small bank exemption to the interchange rule, “… there is some risk
			 that the exemption will not be effective and that the interchange fees
			 available through smaller institutions will be reduced to the same extent we
			 would see for larger banks”;
			(3)the Acting
			 Comptroller of the Currency, in comments to the Board, cited safety and
			 soundness concerns and stated, … we believe the proposal takes an
			 unnecessarily narrow approach to recovery of costs that would be allowable
			 under the law and that are recognized and indisputably part of conducting a
			 debit card business. This has long-term safety and soundness consequences—for
			 banks of all sizes …;
			(4)the chairperson
			 of the Federal Deposit Insurance Corporation stated in comments to the Board
			 regarding the proposed rule their concern that the small bank exemption would
			 not work, stating, … we are concerned that these institutions may not
			 actually receive the benefit of the interchange fee limit exemption explicitly
			 provided by Congress, resulting in a loss of income for community banks and
			 ultimately higher banking costs for their customers;
			(5)the chairman of
			 the National Credit Union Administration Board, in comments to the Board, cited
			 concern with making sure there are meaningful exemptions for smaller
			 card issuers; and
			(6)all of the
			 comments and concerns raised by the banking and credit union regulatory
			 agencies cast serious questions about the practical implementation of section
			 1075 of the Dodd-Frank Wall Street Reform and Consumer Protection Act, and
			 further study and consideration are needed.
			3.Rulemaking and
			 effective dates
			(a)Extension for
			 rulemaking timelines and revised effective dateSection 920 of
			 the Electronic Fund Transfer Act (15 U.S.C. 1693o–2) is amended—
				(1)in subsection
			 (a)(3)(A), by striking 9 months after the date of enactment of the
			 Consumer Financial Protection Act of 2010 and inserting 24
			 months after the date of enactment of the Debit Interchange Fee Study Act of
			 2011;
				(2)in subsection
			 (a)(5)(B)(i), by striking 9 months after the date of enactment of the
			 Consumer Financial Protection Act of 2010 and inserting 24
			 months after the date of enactment of the Debit Interchange Fee Study Act of
			 2011;
				(3)in subsection
			 (a)(8)(C), by striking 9-month period beginning on the date of the
			 enactment of the Consumer Financial Protection Act of 2010 and
			 inserting 24-month period beginning on the date of enactment of the
			 Debit Interchange Fee Study Act of 2011;
				(4)in subsection
			 (a)(9), by striking 12-month period beginning on the date of the
			 enactment of the Consumer Financial Protection Act of 2010 and
			 inserting 30-month period beginning on the date of enactment of the
			 Debit Interchange Fee Study Act of 2011;
				(5)in subsection
			 (b)(1)(A), by striking 1-year period beginning on the date of the
			 enactment of the Consumer Financial Protection Act of 2010 and
			 inserting 24-month period beginning on the date of enactment of the
			 Debit Interchange Fee Study Act of 2011; and
				(6)in subsection
			 (b)(1)(B), by striking 1-year period beginning on the date of the
			 enactment of the Consumer Financial Protection Act of 2010 and
			 inserting 24-month period beginning on the date of enactment of the
			 Debit Interchange Fee Study Act of 2011.
				(b)Earlier
			 rulemaking voided; new rulemaking requiredAny regulation
			 proposed or prescribed by the Board pursuant to section 920 of the Electronic
			 Fund Transfer Act (as amended by the Dodd-Frank Wall Street Reform and Consumer
			 Protection Act) prior to the date that is 6 months after the date of completion
			 of the study required under section 4 shall be withdrawn by the Board and shall
			 have no legal effect.
			4.Study
			(a)Study
			 requiredNot later than 12 months after the date of enactment of
			 this Act, the study agencies shall jointly submit a report to the Committee on
			 Banking, Housing, and Urban Affairs of the Senate and the Committee on
			 Financial Services of the House of Representatives regarding the impact of
			 regulating debit interchange transaction fees and related issues under section
			 920 of the Electronic Fund Transfer Act.
			(b)Subjects for
			 reviewIn conducting the study required by this section, the
			 study agencies shall examine the state of the debit interchange payment system,
			 including the impact of section 920 of the Electronic Fund Transfer Act on
			 consumers, entities that accept debit cards as payment, all financial
			 institutions that issue debit cards, including small issuers, and debit card
			 networks, and shall specifically examine—
				(1)the costs and
			 benefits of electronic debit card transactions and alternative forms of
			 payment, including cash, check, and automated clearing house (ACH) for
			 consumers, merchants, issuers, and debit card networks, including—
					(A)individual
			 consumer protections, ease of acceptance, payment guarantee, and security
			 provided through such forms of payments for consumers;
					(B)costs and
			 benefits associated with acceptance, handling, and processing of different
			 forms of payments, including labor, security, verification, and collection
			 where applicable;
					(C)the extent to
			 which payment form impacts incremental sales and ticket sizes for
			 merchants;
					(D)all direct and
			 indirect costs associated with fraud prevention, detection, and mitigation,
			 including data breach and identity theft, and the overall costs of fraud
			 incurred by debit card issuers and merchants, and how those costs are
			 distributed among those parties; and
					(E)financial
			 liability and payment guarantee for debit card transactions and associated
			 risks and costs incurred by debit card issuers and merchants, and how those
			 costs are distributed among those parties;
					(2)the structure of
			 the current debit interchange system, including—
					(A)the extent to
			 which the current structure offers merchants and issuers, particularly smaller
			 merchants and issuers sufficient competitive opportunities to participate and
			 negotiate in the debit interchange system;
					(B)an examination of
			 the benefits of allowing interchange fees to be determined in bilateral
			 negotiations between merchants and issuers, including small issuers
			 directly;
					(C)mechanisms for
			 allowing more price discovery and transparency on the part of the consumer;
			 and
					(D)the ability of
			 new competitors to enter the payment systems market and an examination into
			 whether structural barriers to entry exist; and
					(3)the impact of the
			 proposed rule reducing debit card interchange fees issued by the Board
			 entitled, Debit Card Interchange Fees and Routing (75 Fed. Reg.
			 81,722 (Dec. 28, 2010)), if such proposed rule were adopted without change,
			 including—
					(A)the impact on
			 consumers, including whether consumers would benefit from reduced interchanges
			 fees through reduced retail prices;
					(B)the impact on
			 lower and moderate income consumers and on small businesses with respect to the
			 cost and accessibility of payment accounts and services, the availability of
			 credit, and what alternative forms of financing are available and the cost of
			 such financing;
					(C)the impact on
			 consumer protection, including anti-fraud, customer identification efforts, and
			 privacy protection;
					(D)the impact of
			 reduced debit card interchange fees on merchants, including a comparison of the
			 impact on small merchants versus large merchants;
					(E)the potential
			 consequences to merchants if reduced debit interchange fees result in
			 elimination of the payment guarantee or other reductions in debit card services
			 to merchants or shift consumers to other forms of payments;
					(F)the impact of
			 significantly reduced debit card interchange fees on debit card issuers and the
			 services and rates they provide, if fees do not adequately recoup costs and
			 investments made by issuers and the potential impact on the safety and
			 soundness of issuers;
					(G)whether it is
			 possible to exempt or treat differently a certain class of issuers within the
			 debit interchange system, such as small issuers and the impact of market forces
			 on such treatment;
					(H)the extent to
			 which a transition to a fee cap from an interchange fee that is proportional to
			 the overall cost of a transaction could provide a reasonable rate of return for
			 issuers and adequately cover fraud and related costs;
					(I)the impact on
			 other entities that utilize debit card transactions, including the debit card
			 programs of Federal and State entities;
					(J)the impact of
			 shifting debit transaction routing from card issuers to merchants, including
			 resulting changes to interchange fees and costs for card issuers; and
					(K)the impact of
			 mandating a specific number of enabled networks on merchants and debit card
			 issuers, including the specific and unique impact on small issuers.
					5.DefinitionsFor purposes of this Act, the following
			 definitions shall apply:
			(1)BoardThe
			 term Board means the Board of Governors of the Federal Reserve
			 System.
			(2)Study
			 agenciesThe term study agencies means the Board,
			 the Office of the Comptroller of the Currency, the Federal Deposit Insurance
			 Corporation, and the National Credit Union Administration.
			(3)Small
			 issuersThe term small issuers means debit card
			 issuers that are depository institutions, including community banks and credit
			 unions, with assets of less than $10,000,000,000.
			
